EXHIBIT Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release AMEX: SA September 8, 2008 Positive Metal Recoveries Predicted for Seabridge Gold’s KSM Project Toronto, Canada – Metallurgical test work for Seabridge Gold’s 100% owned KSM Project predicts gold recoveries averaging 77.4% and copper recoveries averaging 84.8% at a concentrate grade of 25% copper. The results of the test work will be incorporated into the Preliminary Assessment scheduled for completion later this year. The testing focused on the Mitchell zone, which at this early planning stage accounts for more than 85% of the KSM gold resource. Seabridge President and CEO Rudi Fronk noted that projected gold recoveries are above average for a large porphyry deposit and copper recoveries are in line with deposits having similar grade. “This metallurgical work indicates that there are no apparent issues preventing metal recoveries and production of a salable copper-gold concentrate. This testing demonstrates that commonly used technology and conventional processing are appropriate for commercial recovery of gold and copper values for KSM.” The test work was conducted by G&T Metallurgical Services Ltd. of Kamloops, British Columbia. G&T is a highly reputable independent laboratory with more than 18 years experience in the field. Test Work Details A total of 32 separate composites were prepared from 2007 drill core samples from the Mitchell zone for the initial metallurgical test work. These samples are representative of the primary host rocks logged in the Mitchell zone. Following initial analysis of metallurgical results from these 32 samples, the intervals were combined into nine composites representing grade and rock type variations expected in the projected mill feed. Finally, one composite was prepared from the two rock domains representing 75-80% of the Mitchell resource for locked-cycle flotation and cyanide leach testing to model an actual milling operation. Two samples from the Sulphurets zone were also tested in this program and the metallurgical results were similar to the Mitchell Zone samples. The Sulphurets test results were also consistent with metallurgical testing performed by Placer Dome on the Kerr and Sulphurets zones when they were the owner of the project. The Bond Work Index testing of these metallurgical samples gave consistent results, with work indices averaging 15 Kw-Hr per tonne. Samples of Mitchell rock were also sent to Hazen Research for semi autogenous comminution (SMC) testing.The measured SMC work indices averaged 16 Kw-Hr per tonne for the two major rock types. These grinding results are being used to size the milling equipment for KSM. The two samples tested from the Sulphurets zone were considerably harder than the suite of samples tested from the Mitchell Zone based on comparative work index (Cwi) calculations on the Sulphurets samples. The metallurgical test work demonstrated relatively consistent flotation results at a target primary grind sizing of 125 µm K80. The test work predicts that copper recoveries will range between 74-94% depending on copper grade with an expected average recovery of 84.8%. The copper is captured into a concentrate that averages 25% copper for shipment to a smelter.
